OPINION — AG — THE 1953 MENTAL HEALTH LAW, 43A O.S. 1 [43A-1] AND FOLLOWING, IS APPLICABLE ONLY TO " MENTALLY ILL PERSONS " AND " MENTALLY RETARDED PERSONS " AS THOSE TERMS ARE USED IN THE 1953 MENTAL HEALTH LAW; AND SAID 1953 MENTAL HEALTH LAW DID NOT REPEAL 58 Ohio St. 851 [58-851] (PROVIDES FOR A GUARDIAN OF THE PERSON AND ESTATE OF AN ADULT WHO IS MENTALLY INCOMPETENT TO SUCH AN EXTENT THAT HE IS INCAPABLE OF TAKING CARE OF HIMSELF AND MANAGING HIS PROPERTY) THROUGH 58 Ohio St. 855 [58-855], OR 72 Ohio St. 126.1 [72-126.1] [72-126.1] THRU 72 Ohio St. 126.23 [72-126.23], BUT MERELY SUPERSEDED THE PROVISIONS THEREOF WHICH, IF APPLIED TO MENTALLY ILL PERSONS, OR " MENTALLY RETARDED PERSONS " AS THOSE TERMS ARE USED IN THE 1953 MENTAL HEALTH LAW, WOULD BE IN IRRECONCILABLE CONFLICT WITH THE PROVISIONS THEREOF, LEAVING THE PROVISIONS OF SAID PRIOR STATUTES FULLY EFFECTIVE AS TO OTHER PERSONS. (INSANE) CITE: 43A O.S. 65 [43A-65], 58 Ohio St. 851 [58-851] 72 Ohio St. 126.1 [72-126.1] (JAMES C. HARKIN)